Petition for writ of certiorari to the United States Court of Appeals for the District of Columbia granted. Mr. Justice Brandéis took no part in the consideration or decision of this applica*546tion.
Messrs. Frank H. Towner, Ralph M. Shaw, Frank H. Moore, A. F. Smith, and Samuel W. Moore for petitioners. Messrs. Daniel W. Knowlton, E. M. Reidy, Samuel W. Sawyer, J. C. Gibson, Charles H. Woods, Bruce Scott, W. F. Dickinson, F. W. Clements, E. A. Boyd, Walter McFarland, J. M. Souby, H. H. Larrimore, and W. F. Peter for respondents.